Case 2:20-cv-00851-BSJ Document 79-7 Filed 02/02/21 PageID.1163 Page 1 of 4




                            EXHIBIT 7
21/7/2020   Case 2:20-cv-00851-BSJ Document     79-7 Mail
                                       Crystal Lagoons Filed
                                                          - Re: 02/02/21        PageID.1164
                                                                follow-up: Crystal Lagoons  Page 2 of 4


                                                                                     Lisa Moore <lmoore@crystal-lagoons.com>



  Re: follow-up: Crystal Lagoons
  1 message

  Lisa Moore <lmoore@crystal-lagoons.com>                                                               Thu, Apr 5, 2018 at 1:47 PM
  To: Brook Cole <bcole@clydeinc.com>
  Cc: Robert Behunin <robert.behunin@rrpartners.com>

    Hi Brook -

    Sorry for the delay! We had a new hire that has been with me for the last week training so I am a little behind.

    Yes, I have added to the list the state regulation process for our lagoons. I was already working on that, but I forgot to
    mention it.

     I looked over the pdf you sent me from the Water Services Department. When you were in our office you referenced
    other water consumption numbers in regards to water use of a lagoon vs a single family home on the same footprint.
    Those are more interesting numbers that I would like to share with our R&D department to work with. Can you send me
    your calculations and any supporting documents on those? I saw the email from Rob also, so I will reach out to him, but
    since he is cc'd here - hi Rob!

    I can make accommodations for your team at our Technical Tour. I probably need to limit that to 8 people from your team
    to keep my current structure - will that still work? We have the developer (& team) of that project speaking at the event,
    which is very beneficial for the group to hear, so it's more difficult to schedule their entire team for a separate day. But we
    can save additional time for after the event as well for further discussion with my engineer there with me.

    I have a call with our engineer later today about the cross section of the wall you requested. This varies from site to site,
    so I am exploring the options to get you something for this.
    More to come....


    LISA MOORE
    Business Development
    Crystal Lagoons US Corp.

    100 Crescent Court, Suite 700
    Dallas, TX 75201, USA
    Direct Line: (972) 201-0005
    Mobile Phone: (678) 993-3201
    www.crystal-lagoons.com




    On Thu, Mar 29, 2018 at 7:05 PM, Brook Cole <bcole@clydeinc.com> wrote:

      Good a ernoon Lisa,



      Thank you for the recap. It was a pleasure mee ng you and Kevin. I appreciate your me and willingness to
      entertain all of my ques ons.



      There is one more item to add to your list. We need for your a orney to follow up on the open swim/lagoon state
      laws for Utah and double check that the Crystal Lagoon falls within the exis ng state codes.



https://mail.google.com/mail/u/2?ik=4d9f125bad&view=pt&search=all&permthid=thread-f%3A1596133799395247757%7Cmsg-f%3A15969254876116…   1/3
21/7/2020   Case 2:20-cv-00851-BSJ Document     79-7 Mail
                                       Crystal Lagoons Filed
                                                          - Re: 02/02/21        PageID.1165
                                                                follow-up: Crystal Lagoons  Page 3 of 4
      I am a aching the water usage numbers as they have been prepared by the City of St. George comparing the
      lagoon, residen al use and grass water use. I would like to take you up on your oﬀer to review this informa on and
      assist us in the PR campaign regarding water usage. I have copied Rob Behunin on this email as well by way of an
      introduc on to you and your team. Rob is with R & R Partners who is our PR ﬁrm working on the project. Please
      feel free to reach out to Rob with addi onal thoughts and insights as they relate to the water usage issues that you
      have addressed in other markets. I have given Rob your informa on as well and asked him to speak with you
      directly as well in coordina ng these eﬀorts.



      For the May 8th technical review tour, I think it may be helpful to have some of the City folks join us as well. I don’t
      want to overcrowd the event, so lets discuss how you would like for us to handle the event if we need to bring a
      larger group (8 to 10 people). We can come the day before and the day a er if needed as well.



      Thanks again for your help and I will look for the informa on you are preparing.


      With Best Regards,




                   Brook Cole

                   Principal

                   817 North 980 West Orem, UT 84057

                   M: 801.592.6132

                   brook.cole@desertcolor.com / desertcolor.com




      From: Lisa Moore [mailto:lmoore@crystal-lagoons.com]
      Sent: Tuesday, March 27, 2018 5:03 PM
      To: Brook Cole <bcole@clydeinc.com>
      Subject: follow-up: Crystal Lagoons


      Hi Brook -



      Thanks for meeting with us on Friday. I wanted to start working on the list of follow-up items from our meeting. From
      my notes:



      1.) work on water study numbers, using your data and ours, for PR plan

      2.) send you construction cross section of wall
https://mail.google.com/mail/u/2?ik=4d9f125bad&view=pt&search=all&permthid=thread-f%3A1596133799395247757%7Cmsg-f%3A15969254876116…   2/3
21/7/2020   Case 2:20-cv-00851-BSJ Document     79-7 Mail
                                       Crystal Lagoons Filed
                                                          - Re: 02/02/21        PageID.1166
                                                                follow-up: Crystal Lagoons  Page 4 of 4
      3.) CL to work on revenue model for a public access lagoon for your site

      4.) send you invite to our technical tour event May 8th

      5.) Rework the terms on the first lagoon proposal to use requested royalty structure



      Let me know if I am forgetting anything. Send me your water study numbers so I can get started on that item with our
      R&D team. thanks!




      LISA MOORE
      Business Development
      Crystal Lagoons US Corp.

      100 Crescent Court, Suite 700
      Dallas, TX 75201, USA
      Direct Line: (972) 201-0005
      Mobile Phone: (678) 993-3201
      www.crystal-lagoons.com




      La información contenida en este correo es privada y conﬁdencial, y queda prohibido su uso no autorizado. Si usted no es el
      des natario de este correo, o si lo recibió por error, agradeceremos ponerse en contacto con nosotros y eliminar el correo.

      The informa on contained in this email is private and conﬁden al. Any unauthorized use is strictly prohibited. If you received it
      by mistake please contact us and then delete it.




https://mail.google.com/mail/u/2?ik=4d9f125bad&view=pt&search=all&permthid=thread-f%3A1596133799395247757%7Cmsg-f%3A15969254876116…       3/3
